DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the discharge opening on an aft edge and a mate-face side (claim 3), the aft end along a mate face side and along the aft edge (claim 13), an inner ring segment having an outer surface exposed to a hot gas flow (claim 17), inlet ends of a cooling air channel located on both the forward edge and one of the two mate face sides (claim 18) and outlet ends located on both the aft edge and the other of the two mate face sides must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
The disclosure is objected to because of the following informalities: On page 5, line 20, “air channels 22” should read –air channel 22--.  
Appropriate correction is required.
Claim Objections
Claims 13 and 17 are objected to because of the following informalities:  In claim 13, line 2, “22 have an forward” should read –have a forward--.  Claim 17 discloses “an inner ring segment having an outer surface exposed to a hot gas flow and an inner surface opposite to the outer surface”.  It is believed that this should read -- an inner ring segment having an inner surface exposed to a hot gas flow and an outer surface opposite to the inner surface--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 13, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 3 discloses “each discharge opening is on an aft edge and a mate-face side of the blade outer air seal”.  It is not disclosed or understood how a discharge opening can be on both an aft edge and a mate-face side simultaneously, thus rendering claim 3 indefinite.
Claim 13 discloses that an aft end of a cooling air channel is “along a mate face side and along the aft edge of the blade outer air seal”.  It is not disclosed or understood how an aft end of a cooling air channel can be both along a mate face side and along the aft edge of the blade outer air seal simultaneously, thus rendering claim 13 indefinite.
Claim 17 discloses “an inner ring segment having an outer surface exposed to a hot gas flow”.  The Specification only provides for an inner ring segment having an inner surface exposed to a hot gas flow and does not disclose an inner ring segment having an outer surface exposed to a hot gas flow, thus rendering claim 17 indefinite.
With regard to claim 18, in that claim 18 depends form claim 17, claim 18 is similarly rejected.
Claim 17 discloses “the inner ring segment having a forward edge, an aft, and two mate face sides” but fails to disclose the element that is considered to be aft, thus rendering the claim indefinite.
With regard to claim 18
Claim 17 discloses that the curved cooling channel extends “from one end to an opposite end of the curved cooling air channel”.  It is unclear how the curved cooling channel extends from one end of itself to the other end of itself, thus rendering claim 17 indefinite.
With regard to claim 18, in that claim 18 depends form claim 17, claim 18 is similarly rejected.
Claim 18 discloses “inlet ends of the plurality of curved cooling air channels are located on both the forward edge and one of the two mate face sides”.  It is not disclosed or understood how an inlet end of a curved cooling air channel can be both on the forward edge and on one of the two mate face sides simultaneously, thus rendering claim 18 indefinite.
Claim 18 discloses “outlet ends of the plurality of curved cooling air channels are located on both the aft edge and the other of the two mate face sides”.  It is not disclosed or understood how an outlet end of a curved cooling air channel can be both on the aft edge and the other of the two mate face sides simultaneously, thus rendering claim 18 indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 8,439,634 (Liang ‘634 hereinafter).
With regard to claim 17, insofar as claim 17 is definite, Liang ‘634 discloses a blade outer air seal (21) for a gas turbine engine, the blade outer air seal (21) comprising:
an inner ring segment (21) having an outer surface exposed to a hot gas flow and an inner surface opposite to the outer surface;
the inner ring segment (21) having a forward edge (left side, Fig. 2), an aft (right side, Fig. 2), and two mate face sides;
the inner surface having a plurality of curved teeth (25) forming a plurality of curved grooves (22); and
each of the plurality of curved teeth (25) forming a curved cooling air channel (23) from one end to an opposite end of the curved cooling air channel (23).
With regard to claim 18, insofar as claim 18 is definite, Liang ‘634 discloses the blade outer air seal (21) of claim 17, wherein: 
inlet ends of the plurality of curved cooling air channels (23) are located on both the forward edge (left side, Fig. 2) and one of the two mate face sides; and
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 8,475,122 (Liang ‘122 hereinafter) in view of Liang ‘634.
With regard to claim 1, Liang ‘122 discloses a blade outer air seal for a
gas turbine engine, the blade outer air seal comprising:
an inner ring segment having an outer surface and an inner surface;
the inner surface having a plurality of teeth (44) forming a plurality of
grooves (42) that open into a gap formed between the blade outer air seal and a tip of a rotor blade;

each cooling air channel (43) having a cooling air feed hole (upper end of 43 on fig. 4) on an upstream side and a discharge opening (46) on a downstream side to pass cooling air through each of the cooling air channels (43).
Liang ‘122 does not disclose that the teeth and cooling air channels are curved.
Liang ‘634 teaches a blade outer air seal with teeth (25) and cooling air channels (22) wherein the teeth (25) and cooling air channels (22) are curved.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Liang ‘122 by forming the cooling air channels and teeth so that they are curved as taught in Liang ‘634 for the purposes of producing a recirculation flow of the hot gas leakage across the blade tip gap when cooling air is injected into each of the grooves (Liang ‘634 col. 2 lines 63-65).
With regard to claim 2, the Liang ‘122 modification with regard to claim 1 discloses the blade outer air seal of claim 1, wherein:
each of the curved grooves has divergent walls such that an open end is wider than a closed end (Fig. 4 of Liang ‘634).
Claim 6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang ‘122 in view of Liang ‘634 and in further view of USPAP 2009/0285679 (Antunes et al. hereinafter).
With regard to claim 6, the Liang ‘122 modification with regard to claim 1 discloses all of the limitations except for wherein the inner ring segment  is secured to an outer support ring with a forward hook and a C-shaped clamp.
Antunes et al. teaches a blade outer air seal wherein each of a plurality of inner ring segments (16) is secured to an annular outer ring support (14) with a hook on one side and a C-shaped clamp (24) on an opposite side.
 It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of the Liang ‘122 modification with regard to claim 1 by providing that the inner ring segment is secured to the annular outer ring support with a hook on one side and a C-shaped clamp on an opposite side as taught in Antunes et al. for the purposes of minimizing mass and overall dimensions (paragraph [0020] of Antunes et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USP’s 8727704, 8596962, 8596963, 8475121, 7665961, 6155778, 5538393 and 3365172 as well as USPAP’s 2010/0014956 and 2008/0211192 each disclose a cooled blade outer air seal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON R EASTMAN/Primary Examiner, Art Unit 3745